DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Prior Art Citation
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

	Park (US 2016/0365035), taken to be the closest prior art, shows the display device comprising: a pixel including a first transistor coupled between a first node (N11) and a second node (N13) to generate a driving current (see for example Fig. 2), the pixel being connected to a first scan line (SL11), a second scan line (SL21), a third scan line (SL21), an emission control line (EL1), and a data line (DL1); an emission driver (170) which supplies an emission control signal at a first frequency to the emission control line (see for example Fig. 1); a scan driver (200) which supplies scan signals respectively to the first to the plurality of scan lines in a period in which the emission control signal is supplied (see for example Fig. 1); a data driver (150) which supplies a data signal to the data line (DL1-DLm) (see for example Fig. 1); and a timing controller (130) which controls driving of the scan driver, the emission driver, and the data driver (see for example Fig. 1). 


Response to Arguments

Applicant’s arguments, filed 04/19/2022, with respect to claim 1 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(2) rejection of claim 1 has been withdrawn. 



Reasons For Allowance

Claims 1-18 are allowed.
The following is an Examiner's Statement of Reasons for Allowance:

Regarding claims 1-18
The prior art of record, including the closest prior art Park noted above or prior art cited by applicant, taken alone or in combination does not teach or suggest the display device having the combination of elements with their recited functions, along with a scan driver which supplies first to fourth scan signals respectively to the first to fourth scan lines in a period in which the emission control signal is supplied; a data driver which supplies a data signal to the data line; and a timing controller which controls driving of the scan driver, the emission driver, and the data driver, wherein the first scan signal controls a timing at which a voltage of a first power source is supplied to the first node or the second node, the second scan signal controls a timing at which a first electrode of the first transistor and a gate electrode of the first transistor are coupled to each other, and the scan driver controls a bias state of the first transistor by supplying, plural times, the first scan signal and the second scan signal in a non-emission period in which the emission control signal is supplied,  as set forth in claims 1-7 and 10.


	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617. The examiner can normally be reached Mon-Fri 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687